Citation Nr: 1028959	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Veteran testified before the undersigned at a Travel Board 
hearing in Muskogee, Oklahoma in June 2010.  A transcript of this 
proceeding is associated with the claims file.  While at the June 
2010 hearing the Veteran submitted a private audiological 
examination report as well as a statement from an audiologist 
dated in May 2010 along with a waiver of RO review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is likely that the Veteran was exposed to acoustic trauma 
during military service.

2.  There is competent medical evidence showing that the 
Veteran's bilateral hearing loss is related to acoustic trauma 
during his military service from May 1953 to May 1955.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that his bilateral hearing loss is related to 
his service with the United States Army from May 1953 to May 
1955.  Specifically, the Veteran asserts that he was exposed to 
machine guns, bazookas, grenades, and loud truck engine noise.  
The Veteran attributes his current bilateral hearing loss to this 
acoustic trauma.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1131, 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R. § 3.307.  Disabilities diagnosed 
more that one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).  In fact, a claimant may establish direct service 
connection for a hearing disorder which manifests itself 
initially several years after separation from service on the 
basis of evidence showing that the current hearing loss is 
related causally to injury or disease suffered in service.  
Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide: "For 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disorder when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  See 38 C.F.R. § 3.385.  This regulation defines 
hearing loss disorder for VA compensation purposes.  See Hensley, 
5 Vet. App. at 157 (holding that the threshold for normal hearing 
is from 0 to 20 dB and higher threshold levels indicate some 
degree of hearing loss).

Analysis

The Veteran filed a claim for service connection for bilateral 
hearing loss in October 2005.  At that time the Veteran submitted 
a private audiological examination report dated in July 2002 
which shows bilateral hearing pursuant to 38 C.F.R. § 3.385.  The 
Veteran also submitted a statement from Dr. W.H., also dated in 
October 2005, wherein Dr. W.H. noted that he had treated the 
Veteran for the past twenty years and opined that the Veteran's 
bilateral hearing loss "was the result of noise exposure that 
[the Veteran] received while in the service in 1953 through 
1955."

In connection with this claim the RO attempted to obtain the 
Veteran's service treatment records, however, November 2005 
correspondence from the National Personnel Records Center (NPRC) 
notes that these records were most likely destroyed in a 1973 
fire at the NPRC.  The Board notes that in a case where the 
service medical records are presumed destroyed, VA has a 
heightened obligation to explain its findings and conclusions, 
and to consider the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In December 2005 correspondence the Veteran wrote that he went to 
the VA Hospital in Oklahoma City immediately after military 
service regarding complaints of hearing loss but was told that 
there was nothing they could do.  The Veteran also wrote that he 
subsequently sought treatment for his hearing loss from his 
private physician, Dr. G, in the 1970s and was told that his 
hearing loss was related to military service.  The Veteran 
indicated that Dr. G was deceased.  The Veteran also wrote that 
he was provided no hearing protection during his military 
service.  The Veteran also submitted thirteen statements from 
friends and family dated in May 2007 and June 2007 wherein his 
friends and family relate his hearing loss to his military 
service.

In connection with this claim the RO also obtained all available 
VA treatment records.  These records are dated from January 1989 
through July 2006 and show complaints of ear pain in January 1989 
and February 1998 and show an audiological evaluation dated in 
June 2006 which continues to show bilateral hearing loss pursuant 
to 38 C.F.R. § 3.385.  

A June 2008 private audiological examination report continues to 
show bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  In an 
accompanying report, also dated in June 2008, Dr. J.A.W. noted 
the Veteran's in-service history of exposure to acoustic trauma 
of machine guns, bazookas, grenades, and loud truck engine noise.  
Dr. J.A.W. also indicated that "[a]fter reviewing the veteran's 
service history, it is as likely as not that the veteran's 
hearing loss and tinnitus are the result of his exposure to 
hazardous noise while in the service."  

A September 2008 private audiological examination report 
continues to show bilateral hearing loss pursuant to 38 C.F.R. § 
3.385.  In an accompanying report, also dated in September 2008, 
Dr. L.I.I. noted the Veteran's in-service history of exposure to 
tanks, guns, and diesel trucks.  Dr. L.I.I. also indicated that 
"[a]fter reviewing the veteran's service history [it] is just as 
likely as not that at least some of the veteran's hearing loss 
and tinnitus could be the result of his exposure to hazardous 
noise while in the service."

A May 2009 private audiological examination report continues to 
show bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  In an 
accompanying report, also dated in May 2009, Dr. J.W.E. noted the 
Veteran's in-service history of noise exposure.  Dr. J.W.E. also 
indicated that the Veteran's "noise exposure in the service more 
likely than not cause injury to the hearing mechanism in the 
inner ears causing hearing loss and tinnitus while in the 
service.  The injury to his hearing mechanism caused continued 
deterioration.  If he had not had the noise exposures in the 
service, he would not be having the hearing loss that he has 
experienced during and since the service."

A May 2010 private audiological examination report continues to 
show bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  In an 
accompanying report, also dated in May 2010, Dr. B.W. noted the 
Veteran's in-service history of exposure to tanks, guns, and 
diesel trucks.  Dr. B.W. also indicated that "[a]fter reviewing 
the veteran's service history [it] is just as likely as not that 
at least some of the veteran's hearing loss and tinnitus could be 
the result of his exposure to hazardous noise while in the 
service."

The Veteran was afforded a VA audiological examination in May 
2009.  This report continues to show bilateral hearing loss 
pursuant to 38 C.F.R. § 3.385.  In regard to the Veteran's claim 
for service connection for bilateral hearing loss the examiner 
wrote that "[an] opinion can not be made without resorting to 
mere speculation as there are no records available for review 
indicating this veterans hearing sensitivity while in the 
service.  If resorting to mere speculation it is at least as 
likely as not (50/50 probability) secondary to acoustic trauma 
from his military experiences as veteran was a truck driver 
during service driving 5 ton tractor-trucks while serving in the 
Army.  If should be noted that upon review of audiometric test 
results found in this veterans c-file completed between 2002 and 
2009 there is great discrepancy in this veteran['s] hearing 
sensitivity among the tests completed during this time period.  
Furthermore, today's test results are inconsistent with previous 
test results found in this veteran's c-file and should be 
interpreted with caution as veteran was able to communicate 
without the use of amplification with hearing aid technician." 

In this case, medical evidence shows current bilateral hearing 
loss disability for VA compensation purposes (See 38 C.F.R. § 
3.385).  The evidence also suggests a link between this hearing 
loss and the Veteran's military service.  The Veteran alleges 
exposure to acoustic trauma of machine guns, bazookas, grenades, 
and loud truck engine noise.  The Board finds great credibility 
in this contention. 

While the May 2009 VA examiner stated that they were unable to 
determine whether a relationship exists between the Veteran's 
current hearing loss and exposure to hazardous noise in service 
due to the lack of any service treatment records, there are 
several opinions from certified audiologists including those 
dated in October 2005, June 2008, September 2008, May 2009, and 
May 2010 which relate the Veteran's bilateral hearing loss to 
noise exposure during military service.  These reports, as a 
whole, are sufficient to establish a nexus between the Veteran's 
hearing loss and his time in service.  See Hensley, 5 Vet. App. 
at 164.  There are no contrary medical opinions of record.  
Accordingly, the Board finds that the evidence supports service 
connection for bilateral hearing loss.  38 U.S.C.A.  § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
However, given the full grant herein of the benefit sought on 
appeal, no prejudice to the appellant results from any failure by 
VA to notify and assist him.  


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


